Mn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-717V
UNPUBLISHED

 

COLLEEN M. MCNERNEY, Chief Special Master Corcoran
Petitioner, Filed: December 11, 2020
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Inflammatory

Granulomatous Lesions
Respondent.

 

 

Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On May 16, 2019, Colleen M. McNerney filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered inflammatory granulomatous lesions
as aresult of her influenza (“flu”) vaccinations on October 14, 2016 and October 18, 2018.
Petition at 1; Stipulation, filed at December 9, 2020, Jf] 2, 4. Petitioner further alleges the
vaccine was administered within the United States, that she suffered the residual effects
of her injury for more than six months, and that there has been no prior award or
settlement of a civil action on her behalf as a result of her injury. Stipulation at Jf] 3-5. See
Petition at 716. “Respondent denies that petitioner's inflammatory granulomatous lesions
were caused by her flu vaccinations, and denies that her current condition is a sequelae
of a vaccine-related injury.” Stipulation at J] 6.

 

1 Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on December 9, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $40,000.00 in the form of a check payable to Petitioner.
Stipulation at J 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.?

ITIS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
COLLEEN MCNERNEY, )
)
Petitioner, ) No. 19-717V
) Chief Special Master
Vv. ) Brian Corcoran
) ECF
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Colleen McNerney, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of influenza (“flu”) vaccinations, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received flu vaccinations on or about October 14, 2016 and October 18,
2018.

3. The vaccines were administered within the United States.

4. Petitioner alleges that she suffered inflammatory granulomatous lesions caused in fact
by the receipt of her flu vaccinations. Petitioner further alleges that she experienced the residual
effects of her condition for more than six months.

5. Petitioner represents that there has been no prior awardor settlement of a civil action

for damages as a result of her condition.
6. Respondent denies that petitioner’s inflammatory granulomatous lesions were caused
by her flu vaccinations, and denies that her current condition is a sequelae of a vaccine-related
injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $40,000.00 in the form of acheck payable to petitioner.

This amount represents compensation for all damages that would be available under 42 U.S.C. §
300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
1]. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded
pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual! capacity, and on behalf of her heirs, executors, administrators, successors and/or
assigns, does forever irrevocably and unconditionally release, acquit and discharge the United
States and the Secretary of Health and Human Services from any and all actions or causes of
action (including agreements, judgments, claims, damages, loss of services, expenses and all
demands of whatever kind or nature) that have been brought, could have been brought, or could
be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq.. on account of, or in any way growing out
of, any and all known or unknown, suspected or unsuspected personal injuries to or death of
petitioner resulting from, or alleged to have resulted from, the flu vaccinations administered on
or about October 14, 2016 and October 18, 2018, as alleged by petitioner in a petition for vaccine
compensation filed on or about May 16, 2019, in the United States Court of Federal Claims as
petition No. 19-717V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties,
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, except as otherwise
noted in paragraph 9 above. There is absolutely no agreement on the part of the parties hereto to
make any payment or to do any actor thing other than is herein expressly stated and clearly
agreed to. The parties further agree and understand that the award described in this Stipulation
may reflect acompromise of the parties’ respective positions as to liability and/or amount of
damages, and further, that a change in the nature of the injury or condition or in the items of
compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s inflammatory
granulomatous lesions, or any other injury or her current condition.

18. All rights and obligations of petitioner hcreunder shall apply cqually to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

Lllan Mh. The.

COLLEEN MCNERNEY

ATTORNEY OF RECORD FOR
PETITIONER:

lew)

MATTHE . BELANGER, ESQ.
FARACI LANGE, LLP

28 East Main Street, Suite 1100
Rochester, New York 14614

(585) 325-5150

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CALF Dabs Wheshlr, PNSe, fer
TAMARA OVERBY
Acting Director, Division of Injury
Compensation Programs
Healthcare Systems Bureau
U.S. Department of Health
and Human Services
5600 Fishers Lane
Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

Dated:_12]4 [20

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

[aiKivene’ &—§

CATHARINE E. REEVES
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:

A tae eng
by (carne eA

LINDA SSRENZI

Senior Trial Counsel

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-4133